Title: 1760. Decr. 16th. Tuesday.
From: Adams, John
To: 


       Attended the Tryal all day, between Hunt and White before Coll. Quincy, at James Bracketts.
       What will be the Consequence of this Tryal? to me, to Hunt, and to White? White has been punished, for his licentious Tittle tatle, but Hunt has gained neither Recompence nor Credit. Benja. Thayer is enraged and Prat and Pitty Pettee were enraged at me for abusing them, by asking them their Thoughts. Ben. Thayer continues so, for aught I know, or care. I fear this unsuccessful Prosecution connected with that of Lovel and Reed, will occasion squibbs, and injure my Reputation in Weighmouth. However in both I am well assured I had good Cause of Action. Lovel and Reed had good Right, tho the Justice was, I dont know what, enough to give his Judgment against them. And stories have been propagated, zealously, industriously propagated by White, with Design I believe to convince Mankind that Hunt had been guilty, or at least from a vain trifling Inclination to shew his Penetration at Hunts Expence; altho the Circumstances of suspicion against Hunt have taken such hold of Mens Minds, that no Conviction of White would have retrieved Hunts Character at all.
       It would have been much better, never to have stirred, in this Affair. The more He stirs the worse he stinks.—A Prosecution commenced with so much Temper, pursued with so much Resolution, then supported by so little Evidence and terminated by Agreement, tho in his favour, yet with so small Advantage, will give occasion for Weighmouth Tongues to wanton in obloquy, and to their sides to riot in Laughter.
       Virtues, Ambition, Generosity, indulged to excess degenerate in Extravagance which plunges headlong into Villany and folly.
      